DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20130259256 A1) in view of Stewart (US 20180077450).

Regarding claim 1, Shen discloses a headphone system (device 10 comprised of headphones 12- see figures 1-3) comprising:  
	a housing comprising at least one ear structure configured to deliver audio stream content into at least one of a left ear or a right ear of a user wearing the housing structure (housing of device 10 comprising headphones 12 configured to deliver audio stream content into at least one ear of user wearing headphones 12- see figures 1-2, paragraphs 0021-0023, 0039, 0046, 0048);
	an antenna disposed within the at least one ear structure (e.g., antenna 14 disposed in the headphones 12- see figures 1-2a, paragraphs 0021-0023,  0039, 0042);
	a content stream processor disposed within the at least one ear structure, coupled with the antenna, and comprising a next- 4generation television (NGTV) receiver (additional circuitry and/or processors within the headphones 12 coupled with the antenna 14 and comprising receiver that receives TV broadcast – see include, but are not limited to, figures 1-3, paragraphs 0021-0029, 0042, 0044-0045), the content stream processor to:  
 	5receive a NGTV content stream, via the antenna, from one or 6more digital television content networks (receive broadcast content stream via antenna 14 from one 
	7process the NGTV content stream, by at least the NGTV receiver, 8to generate a processed NGTV channel stream comprising the audio stream content and 9video stream content of a NGTV channel of a plurality of NGTV channels being 10communicated over the one or more digital television content networks (process the received content stream from the broadcast source to generate a processed channel stream comprising audio stream content and video stream content of the received channel of plurality of channels from one or more of digital television communication networks of towers, satellite, terrestrial, etc. see include, but are not limited to, figures 1-3, paragraphs 0021-0023, 0042-0045, 0051); and  
	11a device interface subsystem (e.g. network interface, transceiver), configured to communicatively couple with one or 12more video playback devices (salve video display device(s) 200) separated from the housing (device 10 with headphones 12), the device interface subsystem to:  
 	13generate a NGTV output stream from the processed NGTV channel 14stream, such that the NGTV output stream comprises at least the video stream content; 15and 
 	16transmit the NGTV output stream to a video playback device of the one or 17more video playback devices for output of at least the video stream content via a display 18of the video playback device (network interface/ transceiver coupled to the one or more slave video display device(s) 200 to generate an output for processed stream comprising at least video content stream for providing to the slave video display device(s) 200 – see include, but not limited to, figures 1-3, paragraphs 0019, 0021-0023, 0042-0046, 0050-0054).  
	However, Shen does not explicitly discloses the content stream is packetized content stream.
	Stewart discloses receive a packetized NGTV content stream via an antenna and process the packetized NGTV content stream to generate a processed NGTV channel stream comprising the audio stream content and video stream content (receive packetized data related to a program on the selected channel, via broadcast reception antenna, and process the received packetized content television content stream to generate a processed television channel stream comprising audio stream content and video stream content for providing to fixed ATSC 3.0 television – see include, but not limited to, figure 4, paragraphs 0005, 0028, 0030-0031, 0032).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify headphones system of Shen with the teaching of receiving and processing packetized content stream as taught by Stewart in order to yield predictable result of for improving signal quality in at the relatively fixed ATSC 3.0 device/media device (paragraph 0005).
1
Regarding claim 2, Shen in view of Stewart discloses the headphone system of claim 1, further comprising:  2a video processor coupled between the content stream processor and the device 3interface subsystem, 4wherein the content stream processor is to process the packetized NGTV content 5stream in part by directing the video processor to generate the video stream content of the 6processed NGTV channel stream (see include, but not limited to, Shen: figures 1-3, paragraphs 0043-0045, 0051, 0053; Stewart: figure 4;  the video processor is read on processor that processing video portion/image of the received broadcast content).
1
Regarding claim 3, Shen in view of Stewart discloses the headphone system of claim 1, further comprising:  2an audio transducer; and  3an audio processor coupled between the content stream processor and the audio transducer, 26 wherein the content stream processor is to process the packetized NGTV content  stream in part by directing the audio processor to generate the audio stream content of the 7processed NGTV channel stream, and  8wherein the audio processor is further to communicate the audio stream content to 9the audio transducer for audio output (see include, but not limited to, Shen: figures 1-3, paragraphs 0021, 0023, 0025-0026, 0043-0048, 0051, 0053-0054; Stewart: figure 4;  the audio transducer, audio processor are read on processing components that process and produce audio/sound for outputting to speaker).  
1
Regarding claim 4, Shen in view of Stewart discloses the headphone system of claim 1, wherein:  2the device interface subsystem is to generate the NGTV output stream such that 3the NGTV output stream further comprises the audio stream content; and 4the device interface subsystem is to transmit the NGTV output stream further for 5output of the audio stream content via the video playback device (providing output stream of audio stream content via the receiving video display device/slave video display device - see include, but not limited to, Shen: figures 1-3, paragraphs 0020, 0023; Stewart: figure 4).  
1
Regarding claim 5, Shen in view of Stewart discloses the headphone system of claim 1, wherein the antenna is a first antenna 2configured to receive the packetized NGTV content stream via a long-range wireless broadcast 3network of the one or more digital television content networks (reception antenna that receives packetized content from broadcast satellite source or over the air network – see include, but not limited to, Shen: figure 1, paragraphs 0040-0042, 0050; Stewart: figures 1, 4, paragraph 0021), and further comprising:  4a second antenna coupled with the device interface subsystem (e.g., antenna and/or transceiver for Wi-Fi or wireless short range/infrared, Bluetooth, etc. to local enabled device/slave display device) , the device 5interface subsystem to transmit the NGTV output stream to the video playback device over a 6short-range wireless communications network using the second antenna (antennas provides video signal via infrared, Bluetooth, Wi-Fi to the local enabled devices - see include, but not limited to, Shen: figures 1-3, paragraphs 0044-0046, 0053-0054; Stewart: figures 1, 4, paragraph 0032).  
1
Regarding claim 6, Shen in view of Stewart discloses the headphone system of claim 1, wherein:  2the antenna is configured to receive the packetized television content stream via a 3wireless local area network in communication with a long-range wireless broadcast network of 4the one or more digital television content networks (see include, but not limited to, Shen: figures 1-3, paragraphs 0040-0043; Stewart: paragraph 0024).  
1
Regarding claim 7, Shen in view of Stewart discloses the headphone system of claim 1, wherein:  
 	2the device interface subsystem is further to receive, from the video playback 3device, a device return signal generated responsive to an interaction by a user with a user 4interface of the video playback device, the device return signal indicating a selection of a 5particular NGTV channel of the plurality of NGTV channels being communicated via the one or more digital 6television content networks; and  
	7the content stream processor further to adjust the NGTV tuner in accordance 8with the device return signal, such that, processing the packetized NGTV content stream generates the processed NGTV channel stream to correspond to the particular NGTV channel (device interface receives channel selection/feedback from media device to select a particular channel or switch channel based on quality – see include, but not limited to, Shen: paragraphs 0044, 0053-0054; Stewart: figures 1-4, paragraphs 0005, 0022-0023, 0025, 0028-0029, 0032).
27
Regarding claim 8, Shen in view of Stewart discloses the headphone system of claim 1, further comprising: a physical user interface element in communication with the content stream 3processor to adjust the NGTV tuner responsive to user interaction with the physical user 4interface element (user interface/input in communication with the content stream processor to adjust/select tuner to change channel in response to user interaction/selection with the user interface/input - see include, but not limited to, Shen: paragraphs 0044, 0053-0054; Stewart: figures 1-4, paragraphs 0005, 0022-0023, 0025, 0028-0029, 0032).  
1
Regarding claim 9, Shen in view of Stewart discloses the headphone system of claim 1, wherein the packetized NGTV content 2stream is an Advanced Television Systems Committee (ATSC) 3.0 content stream (content stream/signal received in ATSC 3.0 – see include, but not limited to Stewart: figure 1, paragraphs 0005, 0020-0025).
1
Regarding claim 10, limitations of a method that correspond to limitations of headphone system in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Shen in view of Stewart discloses the method for handling next-generation television (NGTV) content streams 2using a headphone system having a housing comprising at least one ear structure configured to deliver audio stream content into at least one of a left ear or a right ear of a user wearing the housing structure (see figures Shen: 1-3, paragraphs 0041-0048, 0051, 0053-0054), the method comprising:  
 	3receiving a packetized NGTV content stream, by an antenna disposed in the at least one ear structure of the headphone 4system, wirelessly from a content provider via a digital television content network;  
 	5processing the packetized NGTV content stream, by at least a NGTV tuner disposed in the at least one ear structure of the 6headphone system, to generate a processed NGTV channel stream comprising audio stream 7content and video stream content of a NGTV channel of a plurality of NGTV channels being 8communicated over the digital television content network;  
 	9generating a NGTV output stream from the processed NGTV channel stream, 10such that the NGTV output stream comprises at least the video stream content; and  
 	11transmitting the NGTV output stream to a video playback device separate from the housing, via a device 12interface of the headphone system, for output of at least the video stream content via a display of 13the video playback device (see similar discussion in the rejection of claim 1 and Shen: figures 1-3, paragraphs 0029, 0040-0048, 0051, 0053-0054; Stewart: figures 2, 4).  
1
Regarding claim 11, Shen in view of Stewart discloses the method of claim 10, wherein the generating the NGTV output stream 2is such that the NGTV output stream further comprises the audio stream content, and further 3comprising:  4outputting the audio stream content via an audio transducer of the headphone 5system (see similar discussion in the rejection of claim 3).  
1
Regarding claim 12, Shen in view of Stewart discloses the method of claim 10, wherein:  2the generating the NGTV output stream is such that the NGTV output stream further comprises the audio stream content; and 28the transmitting the NGTV output stream is further for output of the audio stream content via the video playback device ((see similar discussion in the rejection of claim 4)
1
Regarding claim 13, Shen in view of Stewart discloses the method of claim 10, wherein:  2the antenna of the headphone system is a first antenna configured to receive the 3packetized NGTV content stream via a long-range wireless broadcast network of the digital 4television content network; and 5the transmitting is over a short-range wireless communications network to the 6video playback device using a second antenna of the headphone system (see similar discussion in the rejection of claim 5).  
1
Regarding claim 14, Shen in view of Stewart discloses the method of claim 10, wherein:  2the antenna of the headphone system is configured to receive the packetized 3television content stream via a wireless local area network in communication with a long-range 4wireless broadcast network of the digital television content network (see similar discussion in the rejection of claim 6).  
1
Regarding claim 15, Shen in view of Stewart discloses the method of claim 10, further comprising:  2communicating a viewing update signal via a return data 3path of the digital television content network, 4wherein the processed NGTV channel stream corresponds to a particular NGTV 5channel of the plurality of NGTV channels being communicated via the digital television content 6network, the particular NGTV channel selected in accordance with a setting of the NGTV tuner 7of the headphone system, and  8the viewing update signal indicates output via the video playback device of the 9particular NGTV channel (see similar discussion in the rejection of claim 7, and see include, but not limited to, Shen: figures 1-3, paragraphs 0044, 0053-0054; Stewart: figures 1-4, paragraphs 0005, 0022-0023, 0025, 0028-0029, 0032). Official Notice is taken that the teaching of communicating a viewing update to a content provider is well known in the art. For example, communicating an update viewing of video on demand or movie to provider to change channel or switch program and the content provider switch channel/or program to the requested content based on viewing update for display on playback device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the well-known teaching of communicating a viewing update signal to content provider via a return path in order to provide desired updated content to user based on viewing update thereby allowing content provider to provide desired content based on viewing update thereby improving user’s satisfaction.
1
Regarding claim 16, Shen in view of Stewart discloses the method of claim 10, further comprising:  2receiving, by the headphone system from the video playback device, a device 3return signal generated responsive to an interaction by a user with a user interface of the video 4playback device, the device return signal indicating a selection of a particular NGTV channel of 5the plurality of NGTV channels being communicated via the digital television content network; and adjusting the NGTV tuner of the headphone system in accordance with the device 8 return signal, such that, the processing the packetized NGTV content stream generates the 9processed NGTV channel stream to correspond to the particular NGTV channel (see similar discussion in the rejection of claim 7).  

1
Regarding claim 17, limitations that correspond to the limitations of claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Shen in view of Stewart discloses the headphone system comprising:  
	a housing comprising at least one ear structure configured to deliver audio stream content into at least one of a left ear or a right ear of a user wearing the housing structure;
	2a network interface disposed within the at least one ear structure and comprising an antenna and a next-generation television 3(NGTV) tuner, the antenna to wirelessly communicatively couple with one or more digital 4television content networks;  
 	5a device interface to communicatively couple with one or more video playback 6devices remote from the housing;  
	7one or more processors; and 8a memory communicatively coupled with, and readable by, the one or more 9processors and having stored therein processor-readable instructions which, when executed by 10the one or more processors, cause the one or more processors to:  11receive a packetized NGTV content stream, via the antenna of the network 12interface, from the one or more digital television content networks;  
	13process the packetized NGTV content stream, by at least the NGTV tuner 14of the network interface, to generate a processed NGTV channel stream comprising the audio 15stream content and video stream content of a NGTV channel of a plurality of NGTV 16channels being communicated over the one or more digital television content networks;  
	17generate a NGTV output stream from the processed NGTV channel 18stream, such that the NGTV output stream comprises at least the video stream content;  19and 
 	20transmit the NGTV output stream to a video playback device, via the 21device interface, for output of at least the video stream content via a display of the video 22playback device (see similar discussion in the rejection of claim 1 and Shen: figures 1-3, paragraphs 0040-0048, 0051, 0053-0054; Stewart: figures 2, 4).
1
Regarding claim 18, Shen in view of discloses the headphone system of claim 17, wherein the generating the NGTV 2output stream is such that the NGTV output stream further comprises the audio stream content, 3and the instructions, when executed by the one or more processors, cause the one or more 4processors further to:  5output the audio stream content via an audio transducer of the headphone system (see similar discussion in the rejection of claim 3, and include, but not limited to, Shen: figures 1-3, paragraph 0023; Stewart: figure 4).  
30
Regarding claim 19, Shen in view of Stewart discloses the headphone system of claim 17, wherein: 2 the antenna of the headphone system is a first antenna configured to receive the 3packetized NGTV content stream via a long-range wireless broadcast network of the one or more digital 4television content networks; and 
 	 5the transmitting is over a short-range wireless communications network to the 6video playback device using a second antenna of the headphone system (see similar discussion in the rejection of claim 5).  
1
Regarding claim 20, Shen in view of Stewart discloses the headphone system of claim 17, wherein the instructions, when 2executed by the one or more processors, cause the one or more processors further to: 
 	 3receive, from the video playback device, a device return signal generated 4responsive to an interaction by a user with a user interface of the video playback device, the 5device return signal indicating a selection of a particular NGTV channel of the plurality of 6NGTV channels being communicated via the one or more digital television content networks; and  
 	7adjust the NGTV tuner in accordance with the device return signal, such that, the 8processing the packetized NGTV content stream generates the processed NGTV channel stream 9to correspond to the particular NGTV channel (see similar discussion in the rejection of claim 7, and see include, but not limited to, Shen: figures 1-3; Stewart: figures 1-4, paragraphs 0005, 0022-0023, 0025, 0028-0029, 0032).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Katkam et al. (US 20180359348) discloses audio coding based on wireless earphone configuration.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 23, 2021